 ROBBINS PACKING CORP.567Robbins Packing Corp.'andLocal No. 360, Seafood WorkersUnion,Amalgamated Meat Cutters&Butcher Workmen ofNorth America, AFL-CIO, Petitioner.Case No. 4-RC-3231.March8,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act a hearing was held before Joseph A. Weston,hearing officer .2The hearing officer's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act 34.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act: 41The name of the Employer appears as amended at the hearing.2The petition herein, which was consolidated with that in Case No. 4-RC-3232 forpurposes of hearing,is hereby severed therefromby the terms of the Board Order of November 9, 1956, in Case No. 4-RC-2895,permittingwithdrawal of a prior petition by Local 56,Butcher Workmen,for the employees involvedherein,with 6 months prejudice to its filing of a new petition.The Petitioner herein con-tends that it is a different labor organization from Local 56, while the Employer contendsit is a successor to Local 56 and bound by the terms of the Order.Prior to withdrawalof its petition,Local 56, an Amalgamated local, represented employees in a variety ofindustries,including employees in the oyster industry in and around Port Norris, NewJersey,where the Employer is located.At sometime prior to such withdrawal the PortNorris oyster industry employees became dissatisfied with representation by Local 56and sought the establishment of a local devoted exclusively to their own affairs andunder their controlAs a result,on October 17, 1956, about 100 oyster industry em-ployees voted to withdraw from Local 56 and establish their own seafood local.A charterwas immediately applied for and was granted on October 24,1956Local 56 continuesto exist and represent other employees.The officers and trustees of Local 360,with twoexceptions,did not previously hold office in Local 56Although Local 56 did not opposethe formation of Local 360,and is presently permitting Local 360 to occupy its Port Norrisoffice without payment of rent, Local 56 does not otherwise appear to be assisting Local360.Nor does it appear that circumvention of the Board's Order was a factor motivatingthe organization of Local 360.Under all the circumstances,we find in agreement withthe Petitioner that the terms of the Board Order permitting withdrawal of the Local 56petition do not apply to Local 360,and that the petition is accordingly timely.4The parties stipulated as to the appropriate unit.117 NLRB No. 82. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll packinghouse employees at the Employer's Port Norris, NewJersey, operation, excluding bookkeepers, office clerical employees,timekeepers, foremen other than working foremen, managers, boatcaptains, crewmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]A. K. AllenCo., Inc., American Hydrolube Corp.,Precision DiscGrinding Corp.,and Small Lot Turning, Inc.andDistrict 15,International Associationof Machinists, AFL-CIO.Case No.2-CA-4816.March 12,1957DECISION AND ORDEROn August 28, 1956, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Companies had engaged in and were engaging in certainunfair labor practices in violation of Section 8 (a) (5) and (1) of theAct, and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Companies filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions.The Respondent Companies contend that the four-company unitheld appropriate by the Board in the earlier representation case isinappropriate.'The Board therein found that the four RespondentCompanies constitute a single, integrated enterprise and Employerand that the production and maintenance employees of the four com-panies constitute a single appropriate unit.The record shows thatthe only change in the Employer's operations since the Board's earlierdecision is a change of address for Small Lot Turning, Inc., which inearly 1956 moved from its former common location with the otherthree companies at 57 Meserole Avenue, Brooklyn, New York, to aseparate location at 65 Rushmore Street, Westbury, Long Island.Upon the entire record of both the representation case and the in-stant complaint case, we find that the change with respect to Small LotTurning, Inc., is insufficient to affect our earlier unit finding that theICase No 2-RC-7357, not reported in printed volumes of Board Decisions and Orders117 NLRB No. 89.